Title: James Madison to Joseph C. Cabell, 16 September 1831
From: Madison, James
To: Cabell, Joseph C.


                        
                            
                                Dear Sir 
                            
                            
                                
                                    Montpr. 
                                
                                Sepr. 16. 1831
                            
                        
                        I did not receive your pamphlet till a few days ago; and your letter of the 29th. Ult. till yesterday. I
                            thank you for the former which did not need the apology it contains to me. I am not surprized at the good reception it
                            meets with. The views it presents of its topics, and the documents & extracts enforcing them, form an appeal to
                            intelligent readers that could not be without effect in spite of the prejudices encountered. I thank you also for the
                            circumstancial communications in your letter, and congratulate you on the event which restores you to the Public Councils;
                            where your services will be valuable on several accounts, particularly in defending the Constitution & Union agst.
                            the false doctrines which assail them. That of Nullification seems to be generally abandoned in Virginia by those who had
                            most leaning towards it. But it still flourishes in the hotbed where it sprang up; and will probably not die away whilst
                            mistaken causes of exaggerated sufferings continue to nourish it; whilst the tariff which produced it, is exclusively
                            charged with the inevitable effects of a market equally glutted with the products of the land & with the land
                            itself.
                        I know not whence the idea could proceed that I concurred in the doctrine, that altho’ a State could not
                            nullify a law of the Union, it had a right to secede from the Union. Both spring from the same poisonous root; unless the
                            right to secede be limited to cases of intolerable oppression absolving the party from its constitutional obligations.
                        I hope that all who now see the absurdity of nullification, will see also the necessity of rejecting the
                            claim to effect it, thro’ the State Judiciaries; which can only be kept in their Constitutional career, by the controul of
                            the Federal Jurisdiction. Take the linch pins from a carriage, and how soon would a wheel be off its axle; an emblem of
                            the speedy fate of the Federal system, were the parties to it loosened from the authority which confines them to their
                            spheres.
                        My Rheumatism clings to me, & does not as you will perceive, spare my fingers. I hope this will find
                            you recovered from your indisposition, and beg you to accept, and make acceptable to the ladies, the affectionate respects
                            of Mrs. M. & myself
                        
                            
                                J. M.
                            
                        
                    